DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	Claims 1, 2, 4-22, 27-35, 37-42, 47 and 48 are pending in the application.
This action is in response to applicants' amendment dated June 8, 2022.  Claims 1, 4, 15, 35 and 38 have been amended.
Response to Amendment
Applicant's arguments filed June 8, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the improper Markush rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 2a) and b) in the last office action, which are hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 4a), b), c) and d) in the last office action, which are hereby withdrawn.

In view of the amendment dated June 8, 2022, the following new grounds of rejection apply:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility or a well-established utility.
The last structure in claim 48, i.e. 
    PNG
    media_image1.png
    148
    405
    media_image1.png
    Greyscale
is not described in the specification with respect to (I) where X is -CH2-NH-- and thus there is no statement of utility for the structure.  The nomenclature prior to the amendment filed April 28, 2022 was a carboxamide as with a majority of the other species within the specification but the structure did not match the nomenclature.  The amendment to claim 48 filed April 28, 2022 amended the nomenclature to match the species instead of amending the structure to support the nomenclature which possess utility as set forth in example 49.
Claim 48 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-15, 17-21, 27-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of X where X includes the moiety 5-6 membered heterocyclyl containing 1 to 4 ring members independently selected from N, NH, NR17, O or S, which is embraced by the moiety 5-6 membered heterocycloalkyl containing 1 to 4 ring members independently selected from N, NH, NR!7, O or S.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of W where W includes the moiety 5-6 membered heterocyclyl containing one or two ring members independently selected from N, NH, NR17, O or S, which is embraced by the moiety 5-6 membered heterocycloalkyl containing one or two ring members independently selected from N, NH, NR!7, O or S.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the substituents for W where W includes the moiety 5-6 membered heterocyclyl, which is embraced by the moiety 5-6 membered heterocycloalkyl.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the substituents for R10 where the list includes the moiety (4-7 membered heterocyclyl containing 1 to 2 ring members independently selected from N, NH, NR17, O or S, which is embraced by the moiety 5-6 membered heterocycloalkyl containing 1 to 2 ring members independently selected from N, NH, NR!7, O or S.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the substituents on the R10 substituents includes the moiety 4-7 membered heterocyclyl, which is embraced by the moiety 4-7 membered heterocycloalkyl.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R13 where R13 includes the moiety 4-7 membered heterocyclyl containing 1 to 2 ring members independently selected from N, NH, NR17, O or S, which is embraced by the moiety 4-7 membered heterocycloalkyl containing 1 to 2 ring members independently selected from N, NH, NR!7, O or S.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the substituents for R13 includes the moiety 4-7 membered heterocyclyl, which is embraced by the moiety 4-7 membered heterocycloalkyl.
Claim 4 is vague and indefinite in that it is not known what is meant by the definition of R13 where R13 includes the moiety 4-7 membered heterocyclyl containing 1 to 2 ring members independently selected from N, NH, NR17, O or S, which is embraced by the moiety 4-7 membered heterocycloalkyl containing 1 to 2 ring members independently selected from N, NH, NR!7, O or S.
Claim 4 is vague and indefinite in that it is not known what is meant by “heterocyclyl” in the definition of the substituents for R13.
Claim 15 is vague and indefinite in that it is not known what is meant by the structure of the 3rd species on page 33 which is missing a portion of the structure, i.e. the nomenclature indicates that the phenyl ring is substituted with a cyano not an ethynyl.
	
	
Claim Objections
Claim 16, 22, 34, 37-42 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624